IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-70,088-02


KEVIN DEWAYNE MOORE, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W03-33008-Q(A) IN THE 204th JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
which was dismissed by this Court on June 18, 2008, because it did not comply with Texas Rule of
Appellate Procedure 73.1.  The records of this Court confirm that such an application was dismissed
because Relator used an incorrect version of the required form.  Relator alleges the Dallas County
District Clerk failed to return to him a copy of the non-compliant application, as required by Texas
Rule of Appellate Procedure 73.2.
	 In these circumstances additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response as to whether a copy of the non-compliant application 
was returned to Relator following dismissal of that application and, if not, why that copy was not
sent.  This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: April 8, 2009
Do not publish